DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

“audio command interface” in claim 1.  

	NOTE:  Supporting structure is found at corresponding PG Publication US 2020/0120165 A1 as follows:

    PNG
    media_image1.png
    414
    1015
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    750
    1020
    media_image2.png
    Greyscale

.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image3.png
    350
    1184
    media_image3.png
    Greyscale


 Additional Claim Interpretation:

	Claim 1 has been amended to recite, “wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device”.    This claim element may be interpreted in accordance with its plain meaning (first interpretation below), and also in light of the corresponding specification disclosure which sheds light on the claim scope (second interpretation below):

	First Interpretation:  It is noted that while claim 1 is a process claim, the limitation, “wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device”, is structural.  That is, the limitation defines a structural relationship between the operating system (or application) and the mobile device, by NOT requiring the operating 

“wherein the at least one operating system or the at least one application is not required to be
configured, but may be configured, for interaction with the mobile device”.   In other words, the scope of the claim limitation covers both scenarios, where the application or the operating system is configured, or isn’t configured to interact with the mobile device; just that it’s not required to be.

	This is fully supported by the specification disclosure at paragraph 0025, where some applications “are” configured, and some are “not required” to be configured:


    PNG
    media_image4.png
    372
    1423
    media_image4.png
    Greyscale


Second Interpretation:  The limitation, “wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device”, can also be understood light of the specification disclosure as follows:   


Specification paragraph 0024 states: 


    PNG
    media_image5.png
    400
    1304
    media_image5.png
    Greyscale

	Applicant’s specification paragraph 0025 states:

    PNG
    media_image6.png
    551
    1304
    media_image6.png
    Greyscale




	Given either interpretation, the prior art Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) below reads on the claim as currently amended.  Refer to the claim rejection below. 

Response to Arguments
Applicant's arguments filed on 01/12/2022 have been fully considered but they are not persuasive.
Applicant argues the following:

    PNG
    media_image7.png
    331
    949
    media_image7.png
    Greyscale

	In reply, the limitation in question is:  “wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device”.    The specification discloses an embodiment that fulfills this requirement by providing the operating system and/or application commands on the audio command interface, as opposed to the mobile device, and thus operating system or applications are not required to be configured to interact with the mobile device by way of computer code.   Specifically regarding applicant’s argument that:

    PNG
    media_image8.png
    112
    948
    media_image8.png
    Greyscale

, it is noted that a claim element does not define a “thing”.  Rather, a claim element defines a boundary that encompasses a thing or things (In re Vogel (CCPA 1970)).  The specification on the other hand defines a “thing”, or “things”, in the form of embodiments.   In the case of the examiner’s second interpretation, the “one exemplary embodiment” argued by applicant falls within the boundary (or scope) of the claim, and therefore the claim is properly interpreted as encompassing that same embodiment.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 11-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1). 

Regarding claim 11, Balakrishnan discloses (except for elements highlighted in italicized bold below) a method of accessing and controlling a computer from a mobile device, comprising:

coupling the mobile device to the computer with a communications medium, wherein the mobile device is any hardware device capable of mobility and the computer is a general purpose processing platform comprised of one or more discrete components (microphone 40 is a device for accessing and controlling the computer 10:


    PNG
    media_image9.png
    276
    315
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    417
    287
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    247
    711
    media_image11.png
    Greyscale


A general purpose computer 10 is coupled to the microphone:

    PNG
    media_image12.png
    612
    609
    media_image12.png
    Greyscale


 	a communications is numeral 39 and connection 60:

    PNG
    media_image13.png
    495
    727
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    149
    702
    media_image14.png
    Greyscale

One of ordinary skill in the art would understand that the voice signal from the microphone is communicated by way of the ADC 39 and signal line 60 to the computer);

establishing a session between the mobile device and the general purpose processing platform;

mobile device, at the general purpose processing platform, at an audio command interface (an audio command interface is as shown in the annotated figure 2 below, and as further explained below: 

    PNG
    media_image15.png
    565
    716
    media_image15.png
    Greyscale

;  figure 2, numeral 60 is where the voice data is received by the computer from the microphone);

the audio command interface determines whether the voice or data information corresponds to a command ( 

    PNG
    media_image16.png
    196
    706
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    531
    714
    media_image17.png
    Greyscale

 );



    PNG
    media_image18.png
    393
    713
    media_image18.png
    Greyscale

the command may be an application or an operating system command:


    PNG
    media_image19.png
    183
    714
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    263
    698
    media_image20.png
    Greyscale

), 

wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command (as described immediately above:

    PNG
    media_image21.png
    348
    716
    media_image21.png
    Greyscale

),


in response to the command (the command is executed by the application selected by the arbitrator as described above; e.g., 


    PNG
    media_image22.png
    163
    705
    media_image22.png
    Greyscale

.
Balakrishnan does not teach a “mobile” device for accessing and controlling the computer 10, and does not teach “establishing a session between the mobile device and the general purpose processing platform”.

	Wong also discloses a system for voice commanding a computer (figure 4a, 4b; 


    PNG
    media_image23.png
    218
    527
    media_image23.png
    Greyscale

).

	Wong teaches a “mobile” device for accessing and controlling the computer 10 (


    PNG
    media_image24.png
    809
    696
    media_image24.png
    Greyscale


).

	Wong further teaches “establishing a session between the mobile device and the general purpose processing platform” (


    PNG
    media_image25.png
    295
    682
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    288
    692
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    482
    684
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    579
    691
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    142
    676
    media_image29.png
    Greyscale

 ).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute for, or supplement, the 


    PNG
    media_image30.png
    321
    425
    media_image30.png
    Greyscale

), 
using the mobile device coupled taught by Wong as described above, with motivation coming from Wong:  Allowing the user of Balakrishnan to access the computer 10 using voice commands via. a mobile device (e.g., mobile telephone as taught by Wong) connected to a network interface: 

1)  allows the user to access his/her files and/or software applications remotely on the user’s mobile display device at another location resulting in the convenience of being able to access a home computer remotely;

2)  allows for the ability to remotely browse and share files which would not otherwise be accessible to the user of the mobile device; and 

3)  frees memory on the mobile device as well.

See Wong: 



    PNG
    media_image31.png
    475
    526
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    154
    522
    media_image32.png
    Greyscale

.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Balakrishnan, while the teaching of Wong continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Further, as also taught by Wong, it would have also been obvious to “establishing a session between the mobile device and the general purpose processing platform”.  As described above, Wong teaches establishing a secure ID + password session:


    PNG
    media_image33.png
    78
    682
    media_image33.png
    Greyscale


    PNG
    media_image29.png
    142
    676
    media_image29.png
    Greyscale


.  One of ordinary skill in the art would be motivated to establish a secure session between the mobile device of Wong and the computer of Balakrishnan in the Balakrishnan/Wong combination above in order to prevent hacking, and prevent unauthorized browsing of files, or use of applications by anybody other than the owner of the Balakrishnan computer 10, thus preventing identity theft, file theft, hacking, destruction, etc. by an unauthorized third party, especially if the mobile device is lost or stolen. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Balakrishnan/Wong combination, while the teaching of Wong continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


	Regarding the limitation, “wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device”, refer to the claim 
	Similar to applicant’s own disclosure, Balakrishnan teaches that operating system and/or native application commands are “provided” on the “audio command interface”, which resides on the “general purpose computer” and NOT on the mobile device, and the mobile device is not required to directly interact with the operating system or native applications, and all of the voice processing is performed on the “general purpose computer” and not on the mobile device.  The mobile device is simply used as a microphone for voice input to the computer, just the same as applicant’s own specification disclosure.   As modified by Wong, the mobile device is a mobile phone for example, and it would not be required to be configured in any way to for interaction with the operating system or applications residing on the general purpose computer of Balakrishnan, because the voice commands are interpreted and executed by the audio command interface of Balakrishnan.  For example, as seen in Balakrishnan figure 2 below, the vocabularies of the applications are loaded on the audio command interface at numerals 44 and 46, and arbitrated by 70:


    PNG
    media_image34.png
    583
    743
    media_image34.png
    Greyscale


	The microphone, or “mobile device” of the Balakrishnan/Wong combination, is simply used as a voice input device, the same as in applicant’s own disclosure.   The mobile device of Balakrishnan/Wong need not be configured or pre-configured for any interaction, because the vocabularies 44 and 46 and language models 48 and 50, as well as the feature extractor 62 and decoder 64 and arbitrator 70 all reside on the general purpose computer, not involving the mobile device.  

	


Response to Arguments
Applicant's arguments filed on 01/12/2022 have been fully considered but they are not persuasive.
Applicant argues the following:

    PNG
    media_image35.png
    195
    940
    media_image35.png
    Greyscale

	The claim 11 limitation in question is as follows:


    PNG
    media_image36.png
    92
    963
    media_image36.png
    Greyscale

	“Voice or data” is an alternative limitation, and therefore the claim only requires that either “voice” OR “data” (or both) be received in order to fulfill the claimed requirement.    Balakrishnan receives “voice” data and therefore fulfills the claimed requirement.  Furthermore, the voice received by Balakrishnan is one of “commands”, and “commands” are “data”, so even still the “data” portion, while not required, is fulfilled within the full breadth of the claim. 

Regarding claim 12, the method of claim 11, wherein the establishing the session comprises identifying and confirming the mobile device (met by the Balakrishnan/Wong combination as applied to claim 11 above; Wong teaches an ID + password authentication/confirmation of the mobile device:



    PNG
    media_image33.png
    78
    682
    media_image33.png
    Greyscale


    PNG
    media_image29.png
    142
    676
    media_image29.png
    Greyscale

 ).


Regarding claim 13, the method of claim 11, wherein the establishing the session comprises:
receiving from the mobile device a password and person ID; and
confirming the password and person ID at the general purpose processing platform (met by the Balakrishnan/Wong combination as applied to claim 11 above; Wong teaches an ID + password authentication/confirmation of the mobile device:


    PNG
    media_image33.png
    78
    682
    media_image33.png
    Greyscale


    PNG
    media_image29.png
    142
    676
    media_image29.png
    Greyscale

).

Regarding claim 14, the method of claim 13, wherein the password or person ID is text (met by the Balakrishnan/Wong combination as applied to claim 11 above; Wong teaches an ID + password authentication/confirmation of the mobile device, and the password is “plaintext”:


    PNG
    media_image37.png
    77
    680
    media_image37.png
    Greyscale


 ).

Regarding claim 16, the method of claim 13, wherein the password or person ID is visual (refer to the claim 14 rejection above; “text” is visual; text can be seen).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 13 above, and further in view of Tomes et al. (US 2006/0277043 A1).

claim 15, while the Balakrishnan/Wong combination teaches establishing a secure connection by way of a text password, Balakrishnan/Wong does not teach wherein the password or person ID is spoken.

	Tomes teaches accessing a computer using a voice ID and voice password (


    PNG
    media_image38.png
    761
    841
    media_image38.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the text ID and/or password of Balakrishnan/Wong, the voice ID and password taught by Tomes, with motivation coming from Tomes:

    PNG
    media_image39.png
    433
    857
    media_image39.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Balakrishnan/Wong, while the teaching of Tomes continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 11 above, and further in view of Cross (US 2003/0191951 A1).

Regarding claim 21, the Balakrishnan/Wong combination teaches receiving voice or data information from a mobile device (see the claim 11 rejection), but does not teach, “receiving encrypted voice or data information”. 

Cross teaches encrypting mobile telephone communications:


    PNG
    media_image40.png
    422
    685
    media_image40.png
    Greyscale



    PNG
    media_image41.png
    110
    659
    media_image41.png
    Greyscale


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to include as part of the voice communication between the mobile device and the computer of the Balakrishnan/Wong combination, voice encryption as taught by Cross, with motivation coming from Cross:

    PNG
    media_image41.png
    110
    659
    media_image41.png
    Greyscale



    PNG
    media_image42.png
    374
    678
    media_image42.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of the Balakrishnan/Wong combination, while the teaching of Cross continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  




Claims 17-20 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 11 above, and further in view of Lo et al. (US 2005/0129290 A1). 

While the Balakrishnan/Wong combination teaches establishing a secure connection by way of a text password and ID, Balakrishnan/Wong does not teach:

Regarding claim 17, the method of claim 11, wherein the establishing the session comprises comparing an image of a person accessing the mobile device with a plurality of the person's mages;

Regarding claim 18, the method of claim 17, wherein the comparing is accomplished with an image comparison process;

Regarding claim 19, the method of claim 18, wherein the comparing comprises determining whether a match exists within a predetermined tolerance; and 

Regarding claim 20, the method of claim 19, wherein the determining comprises recognizing the person accessing the mobile device in different states of personal appearance.

	Lo discloses a facial identification system for securing communications on a mobile telephone ( 

    PNG
    media_image43.png
    215
    688
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    362
    731
    media_image44.png
    Greyscale

). 

Regarding claim 17, Lo teaches comparing an image of a person accessing the mobile device with a plurality of the person's mages (


    PNG
    media_image45.png
    928
    769
    media_image45.png
    Greyscale



    PNG
    media_image46.png
    343
    646
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    395
    574
    media_image47.png
    Greyscale



    PNG
    media_image48.png
    826
    674
    media_image48.png
    Greyscale

).

Regarding claim 18, Lo teaches the comparing is accomplished with an image comparison process ( 

    PNG
    media_image48.png
    826
    674
    media_image48.png
    Greyscale

).

Regarding claim 19, Lo teaches wherein the comparing comprises determining whether a match exists within a predetermined tolerance (“threshold” –


    PNG
    media_image48.png
    826
    674
    media_image48.png
    Greyscale

). 

Regarding claim 20, Lo teaches wherein the determining comprises recognizing the person accessing the mobile device in different states of personal appearance (


    PNG
    media_image45.png
    928
    769
    media_image45.png
    Greyscale

 ).


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute the facial authentication taught by Lo for the password authentication required by the Balakrishnan/Wong combination in order to create a secure connection between the mobile device and the computer of Balakrishnan/Wong, with motivation coming from Lo:

    PNG
    media_image49.png
    443
    699
    media_image49.png
    Greyscale


	Further, as would be understood by one of ordinary skill in the art, substituting a biometric for a password provides convenience to a user in that a facial biometric is easier to enter (a picture rather than typing text), and precludes a user forgetting a text password.


.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10491679 B2 in view of Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 11 above.  Claim 1 of the patent teaches all of the elements of pending claim 11 except for “establishing a session between the mobile device and the general purpose processing platform”, which is taught by Wong, and it would have been obvious to add this feature to the invention defined by claim 11 for the reasons provided in the claim 11 rejection above.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9794348 B2 in view of Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 11 above.  Claim 1 of the patent teaches all of the elements of pending claim 11 except for “establishing a session between the mobile device and the operating system and at least one application”, which is taught by Balakrishnan, and it would have been obvious to add these features to the invention defined by claim 11 for the reasons provided in the claim 11 rejection above.

Claim 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of each of copending Application No.s 16677351, 16655047, 16710692, 16710539, 16896743, 16896693, 16896673, 16677369, 16677332, 16655061, and 16655054 respectively and independently, in view of Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 11 above.   Given the large number of copending and related application and the early stage of prosecution at this time, it is impractical for a complete claim mapping and analysis at this time, given that the filing of a Terminal Disclaimer can overcome this rejection at any time.  The examiner has evaluated each claim 1 of every application listed above, and determined that pending claim 11 is an obvious variation of each of these claims in view of Balakrishnan (US 6,233,559 B1) and Wong et al. (US 2006/0235700 A1).   Just as one example, 16677351, claim 1 (amendment filed on 05/21/2021) teaches every element of pending claim 11 except “establishing a session between the mobile device and the general purpose processing platform”, which is taught by Wong, and it would have been obvious to add this feature to the invention defined by claim 11 for the reasons provided in the claim 11 rejection above.  This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



    PNG
    media_image50.png
    677
    792
    media_image50.png
    Greyscale

	
	See Beauregard figure 4, and:

    PNG
    media_image51.png
    258
    721
    media_image51.png
    Greyscale


    PNG
    media_image52.png
    252
    699
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    304
    716
    media_image53.png
    Greyscale

 

    PNG
    media_image54.png
    213
    714
    media_image54.png
    Greyscale

.

Ben-Efraim et al. (US 7,203,721 B1) is pertinent as teaching a system for the remote, voice control of a computer system, similar to Wong above. See Ben-Efraim figures 2-3B, and:


    PNG
    media_image55.png
    332
    546
    media_image55.png
    Greyscale


.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665


/Brian Werner/Primary Examiner, Art Unit 2665